10/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0077


                                      DA 21-0077
                                   _________________

IN RE THE MARRIAGE OF:

CHERYL L. TARBET, f/k/a
CHERYL L. SMITH,

             Petitioner and Appellee,
                                                                   ORDER
      and

RANDALL B. SMITH,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Cheryl L. Tarbet, to all counsel of
record, and to the Honorable Christopher D. Abbott, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   October 6 2021